Citation Nr: 1214982	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation (rating) in excess of 20 percent for a fractured left femur with associated left hip and knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

On his VA Form 9, the Veteran requested a Board hearing; however, in January 2012, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e) (2011), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will consider the hearing request withdrawn, and will proceed with appellate review.   

In May 2010, the Veteran submitted correspondence in which he averred that he had arthritis secondary to his service-connected femur disability.  This claim for increased rating has not yet been adjudicated by the RO, is not before the Board for appellate consideration, and is REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left femur disability has been manifested by stable internal fixation of the femur with no more than moderate hip or knee disability. 


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 percent for a fractured left femur with associated left hip and knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5255 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely July 2008 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for a fractured femur with associated hip and knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Further, the letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's femur disability.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.     

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected femur fracture.  VA provided the Veteran with an examination in December 2009.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected a fractured femur with associated hip and knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the argument of the Veteran's representative in the March 2012 Appellant's Brief that the range-of-motion test results recorded at the 2009 VA examination are inaccurate; however, no basis for this argument is provided, and the Board does not find any reason to doubt the accuracy of the 2009 VA examiner's findings.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's fractured femur with associated left hip and knee disabilities has been evaluated under Diagnostic Code 5255, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5255, which addresses impairment of the femur, a 10 percent evaluation is assigned when there is malunion of the femur with slight knee or hip disability; a 20 percent evaluation is assigned when there is malunion of the femur with moderate knee or hip disability; a 30 percent evaluation is assigned when there is malunion of the femur with marked knee or hip disability; a 60 percent evaluation is assigned when there is fracture of the surgical neck of the femur with a false joint, or fracture of the shaft or anatomical neck of the femur with nonunion without loose motion and weight bearing preserved with the aid of a brace; an 80 percent evaluation is assigned when there is a fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Femur Disability Rating Analysis

The Veteran is in receipt of a 20 percent rating for service-connected fractured femur with associated left hip and knee disability for the entire rating period on appeal, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  By way of history, during active service, he sustained a severe, simple, comminuted, subtrochanteric fracture of the left femur as a result of a gasoline explosion.  He was treated by open reduction and plating in 1947.  He contends that his femur disability warrants an evaluation higher than 20 percent, as his left hip and leg pain render him unable to walk long distances and make it difficult for him to sleep.    

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 20 percent for service-connected fractured femur with associated left hip and knee disability for the entire increased rating period on appeal.  For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected femur disability did not more nearly approximate marked knee or hip disability, as required for an evaluation in excess of 20 percent under Diagnostic Code 5255.  38 C.F.R. § 4.71a.

Although conducted prior to the rating period on appeal, by way of history, a May 2007 X-ray of the left femur showed a healed fracture of the proximal and mid femoral shaft maintained in anatomic positions and alignment by a plate and screw fixation device and an independent screw located just beyond the intertrochanteric region.  There was also an extosis-like projection extending from the lateral aspect of the midshaft which was felt to represent a myositis ossificans incident to the trauma/surgery, and not a developmental extosis.  

In March 2008, the Veteran sought VA treatment for ongoing left leg pain and requested to see an orthopedist.  Physical examination revealed no palpable abnormality felt through the muscle along the shaft of the left femur.  The VA clinician noted that the most recent X-rays showed that hardware remained in place.  Moreover, the clinician noted that the Veteran did have extosis, but that it wasn't palpable on examination.  The clinician advised the Veteran that an orthopedist would probably recommend surgery, and the Veteran stated that he wished to avoid surgery.  The clinician prescribed Tramadol for pain.  

One week later, the Veteran sought treatment with a private physician, Dr. G., with complaints of bilateral leg and hip pain, left greater than right, as well as numbness and tingling in his legs.  There was no cyanosis or edema of the extremities.  Dr. G. noted that the Veteran was not interested in invasive procedures, referred him to an orthopedist, and prescribed Gabapentin for pain.  

The Veteran saw Dr. Y. on Dr. G's referral in April 2008.  He complained of left thigh and hip pain, and stated he could not stand or walk for any length of time.  He also reported pain at night, jerking and cramping of the muscles of both legs, and popping during flexion of the left hip.  He stated that he had been treated at Livermore for arthritis, but had quit physical therapy because it was too painful.  On physical examination, Dr. Y. noted that the left femur was shortened by approximately three-fourths of an inch.  There was painful popping of the left hip when flexing the hip from 45 to 90 degrees, and pain during hip rotation, abduction, and adduction.  There was also weakness of the left leg.  X-rays of the pelvis and left femur demonstrated osteoarthritis of the left hip and a healed old fracture of the proximal femoral shaft.  Dr. Y. assessed pain of the left hip and thigh, and old fracture of the left proximal femur with a residual short left leg, degenerative arthritis of the left hip, and cramping and jerking of the lower extremities, suggestive of restless leg syndrome.  He recommended consideration of treatment for restless leg syndrome and conservative treatment for the degenerative arthritis of the hips.  The doctor further stated that the Veteran may become a candidate for a left hip replacement if the degenerative hip arthritis worsened in the future.  Further, the Veteran might benefit from neurologic referral to rule out a neurologic source of the leg pain, jerking, and cramping.  

The Veteran returned to see Dr. G. later that month and continued to report intermittent hip pain.  His medications were continued.  In July 2008, he reported an inability to walk well or do much work at home due to left hip pain, muscle cramping, and numbness and tingling.  Dr. G. instructed the Veteran to follow-up with Dr. Y. when he was ready for hip replacements.  

An August 2008 VA treatment note indicates the Veteran continued to have hip pain, and that Tramadol did not relieve his symptoms.  The clinician prescribed a trial of Vicodin, and noted that an X-ray of the left femur did not reveal any obvious abnormality of the hip joint; thus, the clinician ordered hip and back X-rays to determine whether there was any evidence of degenerative joint disease or back abnormalities that would account for his symptoms.  

A December 2008 X-ray revealed a stable left femur, unchanged since May 2007, with a slightly smaller extosis, possibly due to bone absorption.  A hip X-ray showed a left hip that was intact and normal; the presence of a solitary screw in the subtrochanteric area and the presence of dynamic reconstruction plate anchored by screws along the lateral aspect of the proximal femur indicated an open reduction procedure of the previous fracture which had healed with solid bony union and thickening of the cortex medially; there was no positional change of the orthopedic hardware since May 2007.  A right hip X-ray was normal, and an X-ray of the left knee showed minimal degenerative joint disease of the knee joint and patella.  A VA treatment note from that month indicates that Vicodin did not provide much relief of the Veteran's symptoms.  

In May 2009, the Veteran went back to see Dr. Y., reporting pain in his left hip and leg, as well as pain and numbness in the left hip down into the left thigh.  He also had pain and stiffness in his low back.  Dr. Y. suspected left sciatica and ordered a back X-ray, which showed L5-S1 spondylolysis and Grade 1 listhesis, as well as spondylolysis on the left side.  

In a June 2009 VA treatment note, the clinician noted the Veteran's report of sciatica-type symptoms, including pain radiating into the calf and foot area, and stated that his femur plate was not necessarily the cause of his pain.  Rather, most of his symptoms appeared to be coming from his back.  The clinician referred him to neurology and ordered a back MRI.  

The Veteran was afforded a VA orthopedic examination in December 2009.  The examiner noted that the Veteran was being treated by Drs. G. and Y. for sciatica and arthritis in the low back, hips, and knee, and stated that the arthritic changes in the joints appeared too long after service for any causal link to be made to service.  The examiner further noted that he had examined the Veteran in May 2007, and X-rays at that time showed normal hips with mild degenerative changes, as well as spondylolisthesis at the L3-L4 level, degenerative in nature.  Currently, the Veteran reported pain in his back and left buttock that radiated down to his foot and was sometimes accompanied by numbness  and tingling.  He also reported snapping when he flexed his hip from 45 to 90 degrees; the examiner noted that this appeared to be an iliotibial band snap.  The Veteran stated that if he stood for longer than 15 minutes or walked more than a block, he had pain in his back that radiated into his legs, left more than right.  He said that cold weather affected all his joint, including his hips and knees, and that pain affected his sleep.  He reported flare-ups of pain in cold weather, forcing him to rest and take Vicodin.  He said that he sometimes used a cane and a wheelchair.  

On physical examination in December 2009, the Veteran had an antalgic gait favoring the left leg.  There was some slight atrophy of the left thigh as compared to the right thigh.  There was no tenderness or indurations to the femur, which seemed to have healed well.  The left hip had flexion to 110 degrees, extension to 15 to 20 degrees, adduction to 25 degrees, abduction to 30 to 35 degrees, external rotation to 40 to 45 degrees, and internal rotation to 25 degrees.  There was some discomfort when the Veteran flexed the hip from 45 to 90 degrees.  There was also a click which seemed to be the iliotibial band snapping over the greater trochanter.  After three repetitions of movement, there was no decreased in the range of motion due to pain, fatigue, weakness, or lack of endurance.  There was no incoordination.  The Veteran had some muscle pain on the left side with range-of-motion, but no lack of endurance or incoordination.  Neurovascular status was intact in the lower extremities.  The knees had no swelling or effusion and were stable.  McMurray's, Lachman's, and the drawer test were negative bilaterally.  Range-of-motion of both knees was from 0 to 135 degrees.  There was some patellofemoral crepitus in the left knee.  After three repetitions of movement, there was no decreased in the range-of-motion due to pain, fatigue, weakness, or lack of endurance.  The VA examiner reviewed previous X-ray studies of the knees, hips, and back.  He assessed a fracture of the left proximal femur and diaphysis, status post open reduction and internal fixation, lumbar spondylosis and spondylolisthesis with significant degenerative change, minimal degenerative change in both hips, and minimal degenerative changes in the left knee.  

The Veteran began acupuncture treatment at VA in February 2010 to address his back and hip pain.  A VA letter to the Veteran dated in June 2010 states that an EMG test did not show any evidence of nerve supply problems from the back to account for his left leg symptoms, nor did an MRI of the back explain the symptoms.

In July 2010, the Veteran reported to Dr. Y. that he continued to have left hip and thigh pain, as well as numbness in the left thigh and low back pain.  On physical examination, Dr. Y. noted paresthesias in the left thigh and lower leg.  The hip joint was stiff but the Veteran had no acute pain on gentle range-of-motion.  Dr. Y. reviewed X-ray studies and assessed pain and paresthesias of the left thigh, hip, and lower back, noting that the Veteran's symptoms were suggestive of referred pain from the spine rather than localized pathology in the hip or thigh.  
  
A July 2010 X-ray of the femur showed minimal osteoarthritis of the left hip joint, and status post open reduction internal fixation of the proximal femoral diaphysis with bony lucency adjacent to two proximal screws, suggestive of loosening.  

In September 2010, the Veteran reported no change in his left hip and thigh symptoms; he stated that he still had pain in the thigh and hip when walking, and pain and twitching of the legs at night.  Physical examination by Dr. Y. revealed no tenderness in the left hip or thigh and some contracture of the left hip.  Dr. Y. noted that a neurologist had found no evidence of lumbar radiculopathy or sciatica.  Dr. Y. assessed left thigh pain due to chronic overuse and decompensation of the left thigh musculature, left leg shortening from anatomic and functional causes, and nocturnal leg pain and twitching suggestive of restless leg syndrome.  

On the question of whether the Veteran is entitled to an evaluation in excess of 20 percent for his left femur disability based on the evidence of record relevant to the rating period on appeal, outlined above, the femur disability is rated at 20 percent under Diagnostic Code 5255, which contemplates impairment of the femur.  Under Diagnostic Code 5255, a 20 percent evaluation is assigned when there is malunion of the femur with moderate knee or hip disability.  The next higher, 30 percent, evaluation is assigned when there is malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for a fractured left femur with associated hip and knee disability.  This Veteran's hip and knee disabilities cannot be characterized as more than moderate for any period, so as to warrant a rating higher than 20 percent under Diagnostic Code 5255, based on the evidence outlined above.  Namely, no more than mild degenerative changes have been found on X-ray studies of the left hip and knee.  

Moreover, range-of-motion findings during the rating period on appeal, even when limitation due to pain is taken into consideration, only meet the criteria for either noncompensable or the lowest compensable evaluations, if that, under the applicable diagnostic codes.  Flexion of the left knee was to 135 degrees at the 2009 VA examination (where full flexion is to 140 degrees), and the Veteran had full extension of the left knee.  Such range-of-motion measurements do not meet the criteria for even noncompensable evaluations under the applicable diagnostic codes pertaining to the knee (Diagnostic Codes 5260 and 5261, 38 C.F.R. § 4.71a).  A noncompensable evaluation under Diagnostic Code 5260 for limited flexion of the knee requires flexion limited to 60 degrees; a noncompensable evaluation under Diagnostic Code 5261 for limited extension of the knee requires extension limited to 5 degrees.  

Regarding the left hip, at the 2009 VA examination, flexion of the left hip was to 110 degrees (where full flexion is to 125 degrees), and extension was to 15 to 20 degrees (where normal is to 0 degrees).  The Veteran had pain during flexion of the hip from 45 to 90 degrees.  Diagnostic Codes 5251 and 5252 address limitation of extension and flexion of the thigh, respectively.  Taking the Veteran's pain into account, he would meet the criteria for 10 percent evaluations, but no higher, for limited extension and flexion of the thigh under Diagnostic Codes 5251 and 5252.  A 10 percent evaluation is assigned under Diagnostic Code 5251 when extension of the thigh is limited to 5 degrees, and a 10 percent evaluation is assigned under Diagnostic Code 5252 when flexion of the thigh is limited to 45 degrees.  In addition, the measurements of adduction, abduction, and rotation as recorded at the 2009 VA examination do not demonstrate marked disability of the left hip.  Namely, Diagnostic Code 5253 requires rotation limited to 15 degrees or inability to cross the legs for a 10 percent evaluation, where this Veteran's rotation was to 40 to 45 degrees, and there is no indication that he was unable to cross his legs.  In addition, while the Veteran has reported difficulty walking due to pain in his left thigh and hip, he also reported that he only sometimes uses a cane for walking.  

Based on this evidence, the Board finds that for the entire rating period on appeal, the Veteran's left hip and knee disabilities related to his fractured femur cannot be characterized as more than moderate, as the criteria for only the minimum evaluations under the diagnostic codes addressing the hip and knee were met based on the Veteran's range-of-motion (even with considerations of limitations of motion due to pain and weakness), and X-ray findings demonstrated only minimal degenerative changes.  Therefore, a rating higher than 20 percent is not warranted under Diagnostic Code 5255.  38 C.F.R. § 4.71a.

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's femur disability.  There is no evidence of ankylosis of the left hip, so Diagnostic Code 5250 does not apply.  Diagnostic Codes 5251 and 5252 have been discussed above, and would not allow for evaluations of more than 10 percent.  Also discussed above, the Veteran did not meet even the 10 percent rating criteria under Diagnostic Code 5253.  Finally, there are no findings of a flail joint for any period, so Diagnostic Code 5254 does not apply.  38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  While the Veteran has reported symptoms of numbness and tingling in his legs, these symptoms have not been attributed to his left femur disability.  Indeed, in June 2009, a VA clinician opined that most of the Veteran's symptoms were not related to his fractured femur, and the etiology of his neurologic symptoms appears to remain unknown.  There are no other symptoms related to the femur disability which would allow for a separate rating.      

Extraschedular Considerations

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's fracture left femur with hip and knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's femur disability has manifested in limitation of motion of the hip and knee, including due to pain, and difficulty walking long distances.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for disability of the hip and knee due to femur disability (Diagnostic Code 5255) and limitation of motion of the hip and knee (Diagnostic Codes 5251, 5252, 5253, 5260, and 5261), including motion limited due to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the femur, hip, and knee to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the fractured left femur with associated hip and knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation in excess of 20 percent for a fractured left femur with associated left hip and knee disability is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


